Opinion issued June 28, 2012.




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00277-CV
                           ———————————
                       SU THANH NGUYEN, Appellant
                                       V.
     NORTH FOREST INDEPENDENT SCHOOL DISTRICT, Appellee



                   On Appeal from the 152nd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-54566


                         MEMORANDUM OPINION

      Appellant, Su Thanh Nguyen, has neither established indigence nor paid all

the required fees. See TEX. R. APP. P. 5 (requiring payment of fees in civil cases

unless indigent), 20.1 (listing requirements for establishing indigence); see also

TEX. GOV’T CODE ANN.§ 51.207 (West Supp. 2011), § 51.941(a) (West 2005), §
101.041 (West Supp. 2011) (listing fees in court of appeals); Order Regarding Fees

Charged in Civil Cases in the Supreme Court and the Courts of Appeals and

Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138

(Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1) (listing fees in

court of appeals). After being notified on March 27, 2012 that this appeal was

subject to dismissal and being given a deadline of April 6, 2012 for responding,

appellant did not adequately respond. See TEX. R. APP. P. 5 (allowing enforcement

of rule); 42.3(c) (allowing involuntary dismissal of case).

      We dismiss the appeal for nonpayment of all required fees.

      We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Higley, Sharp, and Huddle.